Citation Nr: 1032947	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  96-29 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for chronic fatigue due to an 
undiagnosed illness or a medically unexplained multisymptom 
illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1958 to 
August 1961 and from June 1991 to January 1992, to include active 
service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Jurisdiction over the claim was subsequently 
transferred to the RO in Winston-Salem, North Carolina.

This case was previously before the Board in September 2006, at 
which time the Board denied the Veteran's claim of entitlement to 
service connection for chronic fatigue due to an undiagnosed 
illness or a medically unexplained multisymptom illness.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2008, the Court 
granted a joint motion of the parties, vacated the Board's 
decision and remanded the case to the Board for action consistent 
with the joint motion.  In September 2008, the case was remanded 
for additional development.  The case has now been returned to 
the Board for further appellate action.


REMAND

The Board finds that additional development is required before 
the Veteran's claim on appeal is decided.

In the September 2008 remand, the Board directed that the Veteran 
be afforded a VA examination to determine the nature and etiology 
of the Veteran's fatigue.  In January 2009, the Veteran was 
afforded a VA examination.  At that time, the Veteran reported 
feeling fatigued after exercise, which consisted of walking 1/2 
mile, to the point where he had to lie down and take a nap.  The 
Veteran also reported that he was only able to exercise three 
days a week.  The examiner failed to note how long the Veteran's 
fatigue lasted after he exercised.  Also, because the Veteran 
reported fatigue, the examiner was directed to state whether it 
was debilitating fatigue severe enough to reduce the Veteran's 
daily activity to less than 50 percent of the usual level for at 
least six months.  This information was not included in the 
examination report. 

Additionally, the examiner noted that the Veteran experienced 
rather widespread joint pain.  The examiner had also previously 
diagnosed the Veteran with fibromyalgia.  As joint pain is a 
symptom of both CFS and fibromyalgia, the examiner should report, 
if possible, how much, if any, of the Veteran's reported joint 
pain is attributable to a potential diagnosis of CFS rather than 
his diagnosis of fibromyalgia.  This information was not included 
in the examination report.  

The examiner was also asked to provide an opinion and supporting 
rationale as to whether the Veteran's described symptoms were at 
least as likely as not attributable to CFS or whether the 
symptoms were at least as likely as not attributable to an 
undiagnosed illness.  The examiner opined that the Veteran did 
not have CFS because he had several other disabilities which 
contributed to his chronic fatigue, such as depression, 
fibromyalgia, and past problems with hepatitis C.  However, the 
examiner stated only that those disabilities contributed to the 
Veteran's fatigue, not that they were the underlying cause of the 
Veteran's fatigue.  Additionally, while the examiner attributed 
the Veteran's fatigue to depression and fibromyalgia, he failed 
to account for the Veteran's other reported symptoms of CFS, to 
include headaches and sleep disturbances.  The examiner also 
opined that the Veteran's symptoms were not due to undiagnosed 
illness, but did not provide a rationale for that opinion.  

In sum, the Board has concluded that the January 2009 VA 
examination report does not adequately comply with the directives 
of the June 2008 remand.  The Court has held that RO compliance 
with a remand is not discretionary, and failure to comply with 
the terms of a remand necessitates another remand for corrective 
action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded a new VA examination.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The Veteran should be afforded a VA 
examination by a physician different from 
the January 2009 VA examiner, with the 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
complaints of fatigue.  The claims folder 
must be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed.

The examiner should ascertain the 
Veteran's work history, including the 
number of jobs worked simultaneously and 
the hours worked per week.

In addressing the questions below, the 
examiner should refer to the following 
regulatory requirements for a diagnosis of 
chronic fatigue syndrome:

(a)	For VA purposes, the diagnosis of 
chronic fatigue syndrome requires:

(1)	new onset of debilitating fatigue 
severe enough to reduce the daily 
activity to less than 50 percent of the 
usual level for at least six months; and

(2)	the exclusion, by history, physical 
examination, and laboratory tests, of 
all other clinical conditions that may 
produce similar symptoms; and

(3)	six or more of the following
(i)	acute onset of the condition,
(ii)	low grade fever,
(iii)	 nonexudative pharyngitis,
(iv)	 palpable or tender cervical or 
axillary lymph nodes,
(v)	generalized muscle aches or 
weakness, 
(vi)	 fatigue lasting 24 hours or 
longer after exercise,
(vii)	headaches (of a type, severity, 
or pattern that is different 
from headaches in the pre-
morbid stage),
(viii)	migratory joint pains, 
(ix)	neuropsychological symptoms,
(x)	sleep disturbance.
  
38 C.F.R. § 4.88a (2009).

Based upon a review of the evidence of 
record, the clinical examination, and any 
laboratory tests accomplished, the 
examiner should state for the record 
whether there is a 50 percent or better 
probability that the Veteran has chronic 
fatigue syndrome under the criteria listed 
above, or whether there is a 50 percent or 
better probability that the Veteran's 
complaints of fatigue are attributable to 
an undiagnosed illness or a medically 
unexplained multisymptom illness.  

It is imperative that the physician 
address the presence or absence of the 
objective manifestations of chronic 
fatigue syndrome as set forth in the 
regulation cited above.  If attributable 
to an undiagnosed illness or a medically 
unexplained multisymptom illness, the 
examiner should specify the objective 
indications of chronic disability used as 
a basis to determine that chronic fatigue 
exists.  All opinions should be supported 
by reference to the pertinent evidence of 
record and the clinical evaluation.

The rationale for all opinions expressed 
must be provided.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim on appeal 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

